DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Patterson on 1/12/2022.
The application has been amended as follows: 
1.	A cooler, comprising
a supply duct;
a plurality of shelf plenums connected in fluid communication with the supply duct, each shelf plenum comprising a plenum defined by a shelf opposite a bottom portion of the shelf plenum, the shelf being configured to support a plurality of beverages thereon, and each shelf comprising a plurality of openings disposed through each shelf, the plurality of openings allowing a supply airflow received from the supply duct to pass from the shelf plenum to the interior cooling space of the cooler, and wherein at least one of the plurality of shelf plenums includes a first damper disposed within the plenum between the shelf and the bottom portion of the shelf plenum, the damper extending between, and being attached to, opposing sidewalls of the shelf plenum, the damper further being configured to control the supply airflow through the shelf plenum to the plurality of openings;
a return duct; and
a refrigeration system comprising a fan configured to generate the supply airflow.
4.	The cooler of claim 1, further comprising in the plurality of shelf plenums, separating each shelf plenum from 
5.	The cooler of claim 4, wherein substantially no return airflow passes through any of the plurality of shelf plenums.
7.	The cooler of claim 1, wherein each of the plurality of shelf plenums comprises at least a first damper.
8.	The cooler of claim 7, wherein each first damper is selectively individually operable to control the supply airflow through each of the plurality of shelf plenums.
9.	The cooler of claim 8, wherein each first damper is selectively individually operable to control a temperature of the plurality of beverages disposed on the shelf of the associated shelf plenum.
10.	A cooler, comprising:
a supply duct;
at least one shelf plenum connected in fluid communication with the supply duct and extending into an interior cooling space of the cooler, the at least one shelf plenum including:
a shelf comprising a plurality of openings extending therethrough allowing a supply airflow received from the supply duct to pass from the shelf plenum to the interior cooling space of the cooler;
a bottom portion of the shelf plenum opposite the shelf; 
a plenum defined by the [[a]] shelf and the bottom portion of the shelf plenum, the shelf 
                                    a damper disposed within the plenum between the shelf and the bottom portion of the shelf plenum, the damper extending between, and being attached to, opposing sidewalls of the shelf plenum, the damper being configured to control the supply airflow from the shelf plenum to the plurality of openings; and
a fan configured to generate the supply airflow.	
	12.       Cancelled.
16.	A method of operating a cooler, comprising:
disposing at least one beverage container on a first shelf plenum;
generating a supply airflow; 
passing the supply airflow into a plenum in the first shelf plenum;
maintaining a target supply airflow through a plurality of openings in a shelf disposed in the first shelf plenum by manipulating a first damper disposed within the plenum between the shelf and a bottom portion of the shelf plenum, the damper extending between, and being attached to, opposing sidewalls of the shelf plenum;

supercooling a liquid within the at least one beverage container.
17.	The method of claim 16, wherein the supercooling the liquid within the at least one beverage container comprises cooling a temperature of the liquid within the at least one beverage container to a first temperature below a freezing point of the liquid without substantially solidifying or crystallizing the liquid.
18.	The method of claim 16, further comprising:
disposing at least one second beverage container on a second shelf plenum; and
cooling a second liquid within the at least one second beverage container to a second temperature above a freezing point of the second liquid through manipulation of a second damper within the second shelf plenum, wherein the first temperature differs from the second temperature. 
19.	The method of claim 18, wherein the supercooling the liquid within the at least one beverage container disposed on the first shelf plenum and the cooling the second liquid within the at least one second beverage container to a second temperature above the freezing point of the second liquid is accomplished by passing a greater amount of supply air through the first shelf plenum as compared to an amount of supply air passed through the second shelf plenum.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein at least one of the 
	Although the closest prior art of record, Schmid et al. (US 2005/0126205) teaches a cooler comprising a supply duct, a plurality of shelf plenums connected in fluid communication with the supply duct, each shelf plenum comprising a shelf configured to support a plurality of beverages thereon, a supply airflow received from the supply duct to pass from the shelf plenum to the interior cooling space of the cooler, and wherein at least one of the shelves includes a damper to control the supply airflow from the shelf plenum; a return duct, and a refrigeration system comprising a fan configured to generate the supply airflow, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein at least one of the plurality of shelf plenums includes a first damper disposed within the plenum in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763